Title: To George Washington from John Jay, 14 April 1789
From: Jay, John
To: Washington, George



Dear Sir
New York 14 Ap. 1789

On my Return last Evening from a Fortnights absence in the country, I was informed that proper arrangements for your immediate accommodation were not yet made. Permit me therefore to take the Liberty of requesting the Favor of You to be with me in the mean Time; and if Mrs Washington should accompany you, we should be still more happy. As the measures which were in contemplation on this Subject, would have given an earlier Invitation the appearance of a mere Compliment, it was omitted. I really think you would experience at least as few Inconveniences with me, as in any other Situation here. Your Reluctance to give Trouble will doubtless suggest objections—apprized of this, we shall be particularly careful to preserve such a Degree of Simplicity in our domestic managemt as will render you easy on that Head—In a word—you shall be recd and entertained exactly in the way which if in your place, I should prefer—vizt with plain and friendly Hospitality—You will soon want a Secretary, and it would be convenient to have him near You—Let me therefore add, that I have a Room very much at his Service, and which may as well be occupied by him as remain as it now is—empty.
I cannot conclude this Letter without thanking You, as an american, for generously complying with the wishes of our Country at this interesting period. personal considerations

strongly recommend Retirement, and none but public and national ones could draw you from it. The People at large seem sensible of this, & do you Justice; & I am glad of it for their Sake as well as yours, for the more Justice they do you, the more good you will be able to do them. With the most perfect Esteem & Regard I am Dr Sir your affte & hble Servt

John Jay

